Action by Genevieve L. Lee to recover damages for personal injuries sustained by her when defendants’ automobile, in which she was a guest, was driven off the road in Connecticut, and by her husband to recover for medical expenses and loss of services. Judgment for plaintiffs reversed on the law and a new trial granted, costs to abide the event. The charge of the court was erroneous, particularly at folio 211, to which error exception was duly taken. Carswell, Scudder, Tompkins, Davis and Johnston, JJ., concur.